Exhibit 99.3 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS On March 17, 2016, magicJack VocalTec Ltd., a company organized under the laws of the State of Israel (the “Company”), completed the acquisition of substantially all of the assets and assumed certain liabilities of North American Telecommunications Corporation and subsidiary, d/b/a Broadsmart (“Broadsmart”), pursuant to an Asset Purchase Agreement (the “Agreement”) with the Company, Todd A. Correll, Thomas J. Tharrington (Messrs. Correll and Tharrington are collectively referred to as the "Seller Shareholders"), North American Telecommunications Corporation and subsidiary d/b/a Broadsmart (the "Seller" and collectively with the "Seller Shareholders," referred to as the "Seller Parties"), and magicJack Business Subsidiary, Inc. (the "Purchaser"). Pursuant to the Agreement, the Purchaser acquired all of the Seller's assets, properties and rights of whatever kind, tangible and intangible, and assumed certain liabilities, other than the excluded assets and excluded liabilities under the terms of the Agreement for a total purchase price of $38.0 million in cash and $1.8 million in the Company's stock. Additional consideration of $2.0 million in cash has been placed in escrow to be paid and will be paid to Seller Parties if certain financial targets are met for the fiscal year ending December 31, 2016. The following unaudited pro forma financial statements of the Company are presented to comply with Article 11 Regulation S-X and follow proscribed SEC guidelines. The historical condensed consolidated financial statements of the Company have been adjusted in the unaudited pro forma condensed combined financial statements to give effect to pro forma events that are (1) directly attributable to the acquisition of Broadsmart’s assets, (2) factually supportable, and (3) expected to have a continuing impact on the Company for the pro forma condensed consolidated statement of operations. The unaudited pro forma condensed combined balance sheet as of December 31, 2015, presents the pro forma effect of the acquisition of Broadsmart's assets as if the acquisition had occurred on December 31, 2015. The unaudited pro forma condensed combined statement of operations for the fiscal year ended December 31,2015, present the pro forma effects as if the acquisition of Broadsmart’s assets occurred on January 1, 2015. The unaudited pro forma financial statements are presented for informational purposes only and do not purport to present what the Company’s results would have been had the acquisition of Broadsmart’s assets actually occurred on the dates presented or to project the Company’s results from operations or financial position for any future period. These unaudited pro forma financial statements and accompanying notes should be read together with the Company’s audited consolidated financial statements and the accompanying notes, as of and for the fiscal year ended December 31, 2015 included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2015 filed on March 15, 2016 and Broadsmart’s audited consolidated financial statements and the accompanying notes, as of and for the fiscal year ended December 31, 2015 included on Form 8-K/A filed on May 31, 2016. MAGICJACK VOCALTEC LTD., INC. AND SUBSIDIARY PRO FORMA CONDENSED COMBINED BALANCE SHEET AS OF DECEMBER 31, 2015 (unaudited) (in thousands) magicJack VocalTec, Ltd. as reported Broadsmart Excluded Assets and Liabilities (A) Broadsmart Pro Forma adjustments Pro Forma Combined including Broadsmart ASSETS Current assets Cash and cash equivalents $ $ $ ) $ )
